In a support proceeding pursuant to Family Court Act article 4, the appeal is from so much of an order of the Family Court, Dutchess County (Amodeo, J.), dated October 29, 1991, as, upon reargument, adhered to a prior determination made by order of the same court, dated August 19, 1991, which dismissed the father’s written objections to an order of support of the same court, entered June 12,1991.
Ordered that the order dated October 29, 1991, is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court properly dismissed the appellant’s written objections to the order of support because the appellant failed to file proof of service upon the opposing party with the court at the time of filing the objections (see, Family Ct Act § 439 [e]). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.